DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination (RCE) received on 03/14/2022.
Claim 1, 2, 4, 5, 11, 14, 15, and 23 are amended. Claim 18 is cancelled.  Claims 1-17 and 19-23 are considered in this Office Action. Claims 1-17 and 19-23 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but they overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments do not overcome the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s argument and amendments with respect to the 101 rejection to claims have been considered, but are persuasive. Rejection is withdrawn. 
Applicant’s argument with respect to the 103 rejection to claims have been considered, but are primarily raised in light of applicant’s amendments, and therefore address in the updated 103 rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roger Anderson (WO 2014075108 A2, hereinafter “Anderson”) in view of Kenneth Kodger (US 2006/0229895 A1, hereinafter “Kodger”) in view of Necati Burak Meric (US 2010/0082521 A1, hereinafter “Meric”) in view of Herbert Hunt (US 2009/0018996 A1, hereinafter “Hunt”).
Claim 1:
Anderson teaches:
An apparatus for autonomously generating a volume forecast, the apparatus comprising one or more processors and one or more computer-readable storage mediums including computer-readable instructions that, when executed by the one or more processors, cause the one or more processor to [pages 43-44 illustrate computer software using computer-readable instructions and physically stored in computer- readable medium. The computer software can be encoded using any suitable computer languages. The software instructions can be executed on various types of computers. For example, FIG. 70 illustrates a computer system 500 suitable for implementing, the computer system 500 further include a processor]:
[using prepared data] training…using the first set of volume information units as input and by the one or more processors executing the training engine, the volume forecast learning model [fig. 2 illustrates machine learning forecasting system. fig. 3 and pg. 12 (lines 18-25) describes gathering data such as delivery package volumes, both incoming and outgoing (first set of volume information which is associated with shipping information) generating forecast using machine learning models using package volume data. Page 23 describes that once the data is gathered, the data then are prepared (e.g. changed/transformed data and parsed), while page 17 lines 4-7 describe training data based on obtained]:
access one or more volume information units from a volume forecast data management tool, wherein the one or more volume information units comprise volume forecast data, [Abstract. fig. 3 and pg. 12 (lines 18-25) describes gathering data such as delivery package volumes, both incoming and outgoing]; and based at least in part on the training and package data received,  generate, using a volume forecast learning model [Abstract, Fig.3 #327 describes generating forecast using machine learning models using package volume data], an output comprising the volume forecast [fig. 3 and pg. 13(lines 5-6) describes outputting results of the prediction]
While Anderson describes on page 12 lines (18-25 ) a set of data that has been parsed within a larger pool of volume forecast data such as delivery packages volumes incoming and outgoing which is later cleaned and prepared to be used by learning model to generate prediction outcome, generating a forecast for a resource such as forecasting package volume for businesses and outputting results using package information as described above, it does not explicitly teach the following. However, Kodger teaches:  
parse, by the one or more processors executing a feature extraction module, the data set into a first set of volume information units and a second set of non- volume information units not used by a volume forecast learning model [[0044] processor. [0067]- [0068] describes using extraction feature to extract features from a record. Fig 6A further describes step 602 which is retrieving tracking data, step 606 parsing data, step 608 identify data type, 622 identify the first set which include location, date, time, etc.., at step 616 any exceptions associated with a delivered package (as determined by the package tracking number) are removed from the exceptions table identified in Step 614 and are archived (a second set of non- volume information units not used by a volume forecast learning model)];
based on the parsing and a labeling of the first set of volume information units with different hierarchical levels [Fig 6A further describes step 602 which is retrieving tracking data, step 606 parsing data, and step 608 identify data type, while par. 0062 describe labeling of the first set of volume information units with different hierarchical levels], 
[and wherein the volume forecast data comprises] a package received time [fig. 6 steps 604, 602, 606, 608, 640, and 642 describes the gathering and recording of package information, while fig. 6D which illustrates manifest table having manifest information about items to be delivered by a carrier which includes upload date and time (time package was received by the carrier)];
extract one or more features from the volume information units, wherein the one or more features are at least partially representative of the package received time, the package received time corresponding to one or more times at which one or more parcels have been have been actually received by one of: sorting facility, carrier personnel, or a shipping store;  [fig. 6 steps 604, 602, 606, 608, 640, and 642 describes the gathering and recording of package information, while fig. 6D which illustrates manifest table having manifest information about items to be delivered by a carrier which includes upload date and time (time package was received by the carrier). [0054] describes origin information may include but is not limited to a package tracking identifier, the name and address of the shipper, the name and address of an intended recipient 210, the time, date and location the package 202 was received by the carrier 204, identification of the carrier representative receiving the package 202, the size and weight of the package 202, the class of service (e.g., ground, overnight air, etc.) to be used by the carrier 204 in delivering the package 202, COD information (if applicable), special handling instructions, etc. ];
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to include receiving information such as package received time and include it in the forecast model, because the references are analogous and compatible since they are both directed to shipment management systems. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models.\
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the result output is done for a particular hierarchical level, however, Meric teaches:
particular hierarchical level [0032 describes receives physical hierarchical data 52 and attribute data 54. The attribute-based hierarchy processing system 56 may then implement one or more of the following: including building an attribute-based hierarchy 62, processing missing attribute data 65, performing level reconciliation processing 68, processing varying hierarchies within model groups 72, and synchronizing changes to the operational hierarchy 74];
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to a hierarchical model structure as taught in Meric, because the references are analogous and compatible since they are both directed to estimating and forecasting models. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized [Meric paras. 0028].
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results using package information as described above, it does not explicitly teach the following, however, Hunt teaches:
change, by the one or more processors executing a training engine, values in a data set to a common scale while maintaining a general distribution of the data set[[00437] describes analytic server  may receive data, data shapes, data models, data cubes, virtual data cubes, links to data sources, and so on (in the context of the analytic server 134, collectively referred to as "data"). The analytic server 134 may receive, processes, and/or produce data in accordance with a program that is expressed functionally, a program that is expressed a machine-learning algorithm. [0496] describes shipment data integration may involve data transforms and mapping. For example, and without limitation, manufacturers may be required to provide a Universal Product Code ("UPC") for each item. Mapping may comprise association of the UPC with an item. A common code for each store or distribution center may be used. Manufacturers may submit data in a standard data format that may be transformed by the analytic platform 100 week keys as part of the analytic platform 100 data load process (change value in a data based on common scale while maintain the general distribution of data set). The analytic platform 100 may maintain mapping of master data keys from each manufacturer versus the standard analytic platform 100 dictionary keys. [1802] describes a processor to perform functions].
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to prepare data by transforming inputted/gathered data into a standard and unified format as taught in Hunt. Doing so will help enables more efficient, accurate, and diverse calculation of these certain desired, complex forecasting or estimation models.

Claim 2
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the result output is done for a particular hierarchical level, however, Kodger teaches:
the labeling of the first set of volume information units with different hierarchical level information [Fig 6A further describes step 602 which is retrieving tracking data, step 606 parsing data, and step 608 identify data type, while par. 0062 describe labeling of the first set of volume information units with different hierarchical levels].
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to include the labeling of the first set of volume information units with different hierarchical level information as taught in Kodger. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized in organized manner.
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the result output is done for a particular hierarchical level, however, Meric teaches:
The apparatus of claim 1, wherein the output further comprises hierarchical level information … [para. 0033 outputting results in hierarchical level information].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to output results in hierarchical level as taught in Meric. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized, and outputting information in organized manner [Meric paras. 0028].

Claim 3
Anderson further teaches the following:
The apparatus of claim 1, wherein the output further comprises an indication of one or more statistical errors associated with the volume forecast [pg. 13 lines (lines 27-29) describes that the machine learning forecasting model uses machine learning and statistical algorithms simultaneously such as Mean Average Percentage Error (MAPE) and Mean Squared Error (MSE), while pg. 20 (lines 19-31) describes forecast model for volume forecast].  

Claim 4
Anderson further teaches the following:
The apparatus of claim 3, wherein the one or more processor executing a volume forecasting engine is further configured to: generate, using the volume forecast learning model and the one or more features, one or more additional outputs comprising one or more corresponding additional volume forecasts for one or more corresponding additional […][pg. 13 lines (lines 27-29) describes that the machine learning forecasting model uses machine learning and statistical algorithms simultaneously while fig. 3 and pg. 13(lines 5-6) describes outputting results of the prediction including statistical errors. Page 44 describes a processor], wherein each of the one or more statistical errors comprises a statistical error for a corresponding one of the generated volume forecasts [pg. 13 lines (lines 27-29) describes that the machine learning forecasting model uses machine learning and statistical algorithms simultaneously such as Mean Average Percentage Error (MAPE) and Mean Squared Error (MSE), while pg. 20 (lines 19-31) describes forecast model for volume forecast].  
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the result output is done for a particular hierarchical level, however, Meric teaches:
The apparatus of claim 1, wherein the output further comprises hierarchical level information [para. 0033 outputting results in hierarchical level information].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to output results in hierarchical level as taught in Meric. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized, and outputting information in organized manner [Meric paras. 0028].

Claim 6
Anderson further teaches the following:
The apparatus of claim 1, wherein the volume forecast learning model comprises a time- series learning model [pg. 17 lines 4-5 describes time series data are used in the data training process and then later used to build the prediction model (lines 15-16), while claim 10 of Anderson recites wherein the one or more forecasting models include one or more of Support Vector Machine Regression, neural networks and Bayesian additive regression trees, Artificial Neural Networks, time series models].  

Claim 8:
Anderson further teaches the following:
The apparatus of claim 1, wherein the volume forecast learning model comprises one or more of a neural network, a random forest based learning model, a gradient boosting based learning model, or multiple adaptive regression splines [pg. 18 lines  9-13 and lines 17-24 describes forecast model such as neural network, further claim 10 of Anderson recites the following wherein the one or more forecasting models include one or more of Support Vector Machine Regression, neural networks and Bayesian additive regression trees, Artificial Neural Networks, time series models, Random forest regression, Gradient Boosted Regression Trees, Hidden Markov Model, Gaussian Hidden Markov Model, and Gaussian Mixture Model].  

Claim 9:
While Anderson teaches in pg. 13 lines (lines 27-29) describes that the machine learning forecasting model uses machine learning and statistical algorithms simultaneously such as Mean Average Percentage Error (MAPE) and Mean Squared Error (MSE), while pg. 20 (lines 19-31) describes forecast model for volume forecast, it does not teach the following, however Meric teaches:
The apparatus of claim 1, wherein generating the volume forecast for the particular hierarchical level includes calculating, [analysis] [para. 0033 the attribute-based hierarchy processing system 56 outputs the created attribute hierarchy 76 as well as one or more associated mapping tables 78. The mapping tables may include a variety of data that aids in calculations involving the attribute hierarchy 76 as well as the re-creation of the attribute hierarchy 76. Following generation of the attribute-based hierarchy 76, estimation or forecasting processing can be performed in step 58 to generate desired forecasting/estimation results 60].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to output results in hierarchical level as taught in Meric. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized, and outputting information in organized manner [Meric paras. 0028].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kodger in view of Meric in view of Hunt, as applied in claim 1, and further in view of Christopher Bielefeld (US 2007/0016538 A1, hereinafter “Bielefeld”).
Claim 5:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the following, however, Kodger teaches:
service type, building type, building identifier, package weight category, package dimension category, other package categorization, shipper[para. [0039] Origin information may include but is not limited to a package tracking identifier, the name and address of the shipper, the name and address of an intended recipient 210, the time, date and location the package 202 was received by the carrier 204, identification of the carrier representative receiving the package 202, the size and weight of the package 202, the class of service (e.g., ground, overnight air, etc.) to be used by the carrier 204 in delivering the package 202, COD information (if applicable), special handling instructions, etc. ].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Kodger with Andersen and Meric to include package level detail data such as service type, building type, building identifier, package weight category, package dimension category, other package categorization, shipper as part of the feature used to generate the model. Doing so will help to produce more accurate forecasts.
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the following, however, Meric teaches:
The apparatus of claim 2, wherein the hierarchical level information identifies a class of entities addressed by the … forecast, the class of entities comprising entities having 55properties associating them with a particular [fig. 13 and para. 0047 the attribute-based hierarchy processing system 56 receives physical hierarchical data 52 and attribute data 54. The attribute data 54 may contain data relating to attribute levels that vary between model groups. The processing of these varying model groups is depicted at 72. The attribute-based hierarchy processing system 56 outputs an attribute-based hierarchy 57 and mapping table (not shown) that are utilized in performing estimation or forecasting 58 to generate forecasting/estimation results 60 associated with a particular i.e., product type level, SKU level, etc…], 
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to a hierarchical model structure as taught in Meric. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized [Meric paras. 0028].
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above and Meric teaches the attribute-based hierarchy processing system 56 outputs an attribute-based hierarchy 57 and mapping table (not shown) that are utilized in performing estimation or forecasting 58 to generate forecasting/estimation results 60 associated with a particular i.e., product type level, SKU level, etc.…, neither teach the following, however Bielefeld teaches:
service type, building type, building identifier, package weight category, package dimension category, other package categorization, shipper, and set of facilities in a shipping process [para. [0039] Package-level detail data 20 may also be compiled and may include a variety of data about a parcel such as a manifest provided by the shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, and additional fields for purposes related to the handling and/or shipment of a parcel in transit. The package-level detail data 20 may also include data for use in tracking the movement of a parcel in transit, such as an origin scan indicating collection of the parcel, intermediate scans at various waypoints and/or sorting locations, and a destination scan indicating final delivery of the parcel. Fig. 5 illustrates destination center column as part of variety of data about a parcel].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Bielefeld with Andersen, Kodger, and Meric, because the references are analogous and compatible since they are both directed to estimating and forecasting models, to include package level detail data such as shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, etc.… as part of the feature used to generate the model. Doing so will help to produce more accurate forecasts [Bielefeld paras. 0072].
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above and Meric teaches the attribute-based hierarchy processing system 56 outputs an attribute-based hierarchy 57 and mapping table (not shown) that are utilized in performing estimation or forecasting 58 to generate forecasting/estimation results 60 associated with a particular i.e., product type level, SKU level, etc…, Hunt teaches [00437] describes analytic server  may receive data, data shapes, data models, data cubes, virtual data cubes, links to data sources, and so on (in the context of the analytic server 134, collectively referred to as "data"). The analytic server 134 may receive, processes, and/or produce data in accordance with a program that is expressed functionally, a program that is expressed a machine-learning algorithm. [0496] describes shipment data integration may involve data transforms and mapping, Bielefeld teaches para. [0039] Package-level detail data 20 may also be compiled and may include a variety of data about a parcel such as a manifest provided by the shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, and additional fields for purposes related to the handling and/or shipment of a parcel in transit. The package-level detail data 20 may also include data for use in tracking the movement of a parcel in transit, such as an origin scan indicating collection of the parcel, intermediate scans at various waypoints and/or sorting locations, and a destination scan indicating final delivery of the parcel. Fig. 5 illustrates destination center column as part of variety of data about a parcel, neither teach the following, however Dearing teaches:
account type, sort type, other package categorization, and set of facilities in a shipping process [para. [0116] The electronic manifest may include mailer ID, shipper ID, item type, item service class, item quantity, item destination, item ingress or induction point, any nesting associations generated by the mailer or shipper, and any other desired information regarding the shipment].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Dearing with Andersen, Kodger, Meric, Hunt, and Bielefeld, because the references are analogous and compatible since they are both directed to managing shipment, to include package level detail data such as account type, sort type, other package categorization, and set of facilities in a shipping process as part of the feature used to generate the model. Doing so will help to produce more accurate forecasts.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kodger in view of Meric in view of Hunt, as applied in claim 1, and further in view of Valdimir Morozov (US 7,974,913 B1, hereinafter “Morozov”).
Claim 7:
While Anderson describes the volume forecast learning model comprises a time- series learning model, it does not explicitly teach the following, Morozov, however, teaches:
The apparatus of claim 6, wherein the time-series learning model comprises an autoregressive integrated moving average model or uses exponential smoothing [col. 2 lines (40-45) describes that the ARMA model is a combination of the AR (Autoregressive) and MA (Moving Averages) for estimating volume forecast associated with time-series].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Morozov with Andersen, Kodger, and Meric, because the references are analogous and compatible since they are both directed to estimating and forecasting models, to include autoregressive integrated moving average model or uses exponential smoothing as part of the time-series learning model used to generate the forecast model. Doing so will help to produce more accurate forecasts [Morozov col. 1 lines 31-32].

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kodger in view of Meric in view of Hunt, as applied in claim 1, and further in view of Sawyer Bateman (US 2017/0154347 A1, hereinafter “Bateman”).
Claim 10:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and that the updated data is provided to the database, wherein the updated data includes one or more of building resources data. The generating optimized learning model parameters can include using machine learning and optimization techniques to generate the one or more optimized learning model parameters, it does not explicitly teach the following, however Bateman further teaches the following:
The apparatus of claim 1, wherein the volume forecasting engine is further configured to: receive additional volume forecast data after a particular time period [para. 0027 Block S110 can be performed at predetermined time intervals (e.g., updating the delivery data on a weekly basis based on sending new queries to the shipping carriers every week, etc.), in response to and/or concurrently with a trigger event]; extract one or more features from the additional volume forecast data [[0028] Block S110 can include retrieving current delivery data to be used in generating delivery features to be used as inputs into an already-generated prediction model (e.g., along with parcel features, etc..)]; and update the volume forecasting engine based on the features extracted from the additional volume forecast data[0027 describes generation and/or updating of a prediction model].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Bateman with Andersen, Kodger, Meric, and Hunt, because the references are analogous and compatible since they are both directed to estimating and forecasting models, to update the volume forecasting engine based on the features extracted from the additional volume forecast data. Doing so will help to produce more accurate forecasts.

Claim 11:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and that the updated data is provided to the database, wherein the updated data includes one or more of building resources data. The generating optimized learning model parameters can include using machine learning and optimization techniques to generate the one or more optimized learning model parameters, it does not explicitly teach the following, however Bateman further teaches the following
The apparatus of claim 1, wherein the one or more processors executing the training engine is further configured to: receive additional volume forecast data after a particular time period [para. 0027 Block S110 can be performed at predetermined time intervals (e.g., updating the delivery data on a weekly basis based on sending new queries to the shipping carriers every week, etc.), in response to and/or concurrently with a trigger event]; extract one or more features from the additional volume forecast data[[0028] Block S110 can include retrieving current delivery data to be used in generating delivery features to be used as inputs into an already-generated prediction model (e.g., along with parcel features, etc.)]; access historical data to generate a historical data set for one or more historical volume forecasts [para. 0029 describes accessing historical data to generate a prediction model]; extract one or more features from the historical data set [para. 0029 describes extracting features from the historical data set to be used in the prediction model];  56compare the one or more features extracted from the additional volume forecast data with the one or more features extracted from the historical data set [fig. 3 and para. 0039 describe #120 and #140 describe features extracted from additional forecast data and historical data, which are used to determine and generate the forecast model/prediction model]; and modify the volume forecast learning model stored in the volume forecasting engine based on the comparison of the one or more features extracted from the additional volume forecast data with the one or more features extracted from the historical data set[fig. 3, 0027, and 0043 describe generation and/or updating of a prediction model based on additional features].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Bateman with Andersen, Kodger, Meric, and Hunt, because the references are analogous and compatible since they are both directed to estimating and forecasting models, to update the volume forecasting engine based on the features extracted from the additional volume forecast data. Doing so will help to produce more accurate forecasts.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kodger in view of Meric in view of Hunt, as applied in claim 1, and further in view of Christopher Bielefeld (US 2007/0016538 A1, hereinafter “Bielefeld”).
Claim 12:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above and Meric teaches the attribute-based hierarchy processing system 56 outputs an attribute-based hierarchy 57 and mapping table (not shown) that are utilized in performing estimation or forecasting 58 to generate forecasting/estimation results 60 associated with a particular i.e., product type level, SKU level, etc.…, neither teach the following, however Bielefeld teaches:
The apparatus of claim 1, wherein the volume forecast data comprises one or more of a tracking number, a package activity time stamp, a package manifest time, a service type, a package dimension, a package height, a package width, a package length, or an account number associated with a shipper [para. [0039] Package-level detail data 20 may also be compiled and may include a variety of data about a parcel such as a manifest provided by the shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, and additional fields for purposes related to the handling and/or shipment of a parcel in transit. The package-level detail data 20 may also include data for use in tracking the movement of a parcel in transit, such as an origin scan indicating collection of the parcel, intermediate scans at various waypoints and/or sorting locations, and a destination scan indicating final delivery of the parcel].    
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Bielefeld with Andersen, Kodger, and Meric to include package level detail data such as shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, an origin scan indicating collection of the parcel, intermediate scans at various waypoints and/or sorting locations, and a destination scan indicating final delivery of the parcel etc.… as part of the feature used to generate the model. Doing so will help to produce more accurate forecasts [Bielefeld paras. 0072].

Claim 13:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above and Meric teaches the attribute-based hierarchy processing system 56 outputs an attribute-based hierarchy 57 and mapping table (not shown) that are utilized in performing estimation or forecasting 58 to generate forecasting/estimation results 60 associated with a particular i.e., product type level, SKU level, etc.…, neither teach the following, however Bielefeld teaches:
The apparatus of claim 1, wherein the one or more features extracted from the one or more volume information units comprise one or more of a residential indicator, a hazardous material indicator, an oversize indicator, a document indicator, a Saturday delivery indicator, a return service indicator, an origin location codes, a set of destination location codes, a package activity time stamp, a set of scanned package dimensions, or a set of manifest package dimensions [para. [0039] Package-level detail data 20 may also be compiled and may include a variety of data about a parcel such as a manifest provided by the shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, and additional fields for purposes related to the handling and/or shipment of a parcel in transit. The package-level detail data 20 may also include data for use in tracking the movement of a parcel in transit, such as an origin scan indicating collection of the parcel, intermediate scans at various waypoints and/or sorting locations, and a destination scan indicating final delivery of the parcel].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Bielefeld with Andersen, Kodger, and Meric, to include package level detail data such as shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, an origin scan indicating collection of the parcel, intermediate scans at various waypoints and/or sorting locations, and a destination scan indicating final delivery of the parcel etc… as part of the feature used to generate the model. Doing so will help to produce more accurate forecasts [Bielefeld paras. 0072].

Claim 14-17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roger Anderson (WO 2014075108 A2, hereinafter “Anderson”) in view of Kenneth Kodger (US 2006/0229895 A1, hereinafter “Kodger”) in view of Yosuke Motohashi (US 2016/0232637 A1, hereinafter “Motohashi”) in view of Necati Burak Meric (US 2010/0082521 A1, hereinafter “Meric”) in view of Herbert Hunt (US 2009/0018996 A1, hereinafter “Hunt”).
Claims 14/23:
Anderson teaches:
A method for autonomously generating a volume forecast [fig. 2 illustrates machine learning forecasting system], the method comprising: 
[based on prepared data] training…using the first set of volume information units as input and by the one or more processors executing the training engine, the volume forecast learning model [fig. 2 illustrates machine learning forecasting system. fig. 3 and pg. 12 (lines 18-25) describes gathering data such as delivery package volumes, both incoming and outgoing (first set of volume information which is associated with shipping information) generating forecast using machine learning models using package volume data. Page 23 describes that once the data is gathered, the data then are prepared (e.g. changed/transformed data and parsed), while page 17 lines 4-7 describe training data based on obtained]:
accessing, using a volume forecasting engine, one or more volume information units from a volume forecast data management tool, wherein the one or more volume information units comprise volume forecast data, access one or more volume information units from a volume forecast data management tool, wherein the one or more volume information units comprise volume forecast data, [Abstract. fig. 3 and pg. 12 (lines 18-25) describes gathering data such as delivery package volumes, both incoming and outgoing]; 
and generate, using a volume forecast learning model [Abstract, Fig.3 #327 describes generating forecast using machine learning models], an output comprising the volume forecast [fig. 3 and pg. 13(lines 5-6) describes outputting results of the prediction]
While Anderson describes on page 12 lines (18-25 ) a set of data that has been parsed within a larger pool of volume forecast data such as delivery packages volumes incoming and outgoing which is later cleaned and prepared to be used by learning model to generate prediction outcome, generating a forecast for a resource such as forecasting package volume for businesses and outputting results using package information as described above, it does not explicitly teach the following. However, Kodger teaches:  
parse, by the one or more processors executing a feature extraction module, the data set into a first set of volume information units and a second set of non- volume information units not used by a volume forecast learning model [[0044] processor. [0067]-[0068] describes using extraction feature to extract features from a record. Fig 6A further describes step 602 which is retrieving tracking data, step 606 parsing data, step 608 identify data type, 622 identify the first set which include location, date, time, etc.., at step 616 any exceptions associated with a delivered package (as determined by the package tracking number) are removed from the exceptions table identified in Step 614 and are archived (a second set of non- volume information units not used by a volume forecast learning model)];
[preparing data]based on the parsing and a labeling of the first set of volume information units with different hierarchical levels [Fig 6A further describes step 602 which is retrieving tracking data, step 606 parsing data, and step 608 identify data type, while par. 0062 describe labeling of the first set of volume information units with different hierarchical levels],
[and wherein the volume forecast data comprises] a package received time [fig. 6 steps 604, 602, 606, 608, 640, and 642 describes the gathering and recording of package information, while fig. 6D which illustrates manifest table having manifest information about items to be delivered by a carrier which includes upload date and time (time package was received by the carrier)]
extracting, using the volume forecasting engine, first one or more features from the volume information units, wherein the first one or more features are at 4831-7520-8410 viPage 6 of 25Application No. 16/197,093Attorney Docket No. IPP2018058093/33056.294656Reply to Office Action of: 01/26/2021least partially representative of the package received time [fig. 6 steps 604, 602, 606, 608, 640, and 642 describes the gathering and recording of package information, while fig. 6D which illustrates manifest table having manifest information about items to be delivered by a carrier which includes upload date and time (time package was received by the carrier)];
extracting, using the volume forecasting engine, second one or more features from the volume information units [fig. 6 steps 604, 602, 606, 608, 640, and 642 describes the gathering and recording of package information, while fig. 6D which illustrates manifest table having manifest information about items to be delivered by a carrier which includes upload date and time (time package was received by the carrier)];
a shipping service provider facility [associated with shipment] [[0055] the tracking information include the package tracking identifier, the time, date and location that the package was received or exited the intermediate carrier facility];
[one or more parcels shipment information further includes parcels] the shipping service provider facility or another shipping service provider facility [fig. 6 steps 604, 602, 606, 608, 640, and 642 describes the gathering and recording of package information, while fig. 6D which illustrates manifest table having manifest information about items to be delivered by a carrier which includes upload date and time (time package was received by the carrier). [0054] describes origin information may include but is not limited to a package tracking identifier, the name and address of the shipper, the name and address of an intended recipient 210, the time, date and location the package 202 was received by the carrier 204, identification of the carrier representative receiving the package 202, the size and weight of the package 202, the class of service (e.g., ground, overnight air, etc.) to be used by the carrier 204 in delivering the package 202, COD information (if applicable), special handling instructions, etc. ];
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to a hierarchical model structure as taught in Kodger, because the references are analogous and compatible since they are both directed to estimating and forecasting models. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized.
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, Kodger teaches the tracking information include the package tracking identifier, the time, date and location that the package was received or exited the intermediate carrier facility, it does not explicitly teach the result output is done for a particular hierarchical level, however, Motohashi teaches:
based on the training data generating, using the volume forecast learning model and the first one or more features, a first output comprising a first volume forecast for a first hierarchical level, the first hierarchical level corresponds to a first category for which a predicted quantity of parcels will arrive at …[Fig. 1 illustrates a shipment -volume prediction system 10 includes an estimation device 100 of a hierarchical latent variable model (a hierarchical latent variable model estimation device 100), a learning database 300, a model database 500, and a shipment -volume prediction device 700. Fig. 10 illustrates the steps of receiving prediction information [para. 0173] selecting volume forecast model based on data received [para. 0173], selecting a component (i.e., a first hierarchical level) corresponds to a first attribute/category(i.e.,  prediction information)(step 134), using the first hierarchical level data to predict shipment volume (step 135), then outputting the predication result of the first hierarchical level (step 136), wherein these steps in figure 10 are in a loop thereby generating predication output of different levels]; 
and based on the training data generating, using the volume forecast learning model and the second one or more features, a second output comprising a second volume forecast at a second hierarchical level, the second hierarchical level corresponds to a second category for which another predicted quantity of parcels …[Fig. 1 illustrates a shipment -volume prediction system 10 includes an estimation device 100 of a hierarchical latent variable model (a hierarchical latent variable model estimation device 100), a learning database 300, a model database 500, and a shipment -volume prediction device 700. Fig. 10 illustrates the steps of receiving prediction information [para. 0173], selecting volume forecast model based on data received [para. 0173], selecting a component (i.e., a first hierarchical level) corresponds to a first attribute/category (i.e.,  prediction information)(step 134), using the first hierarchical level data to predict shipment volume (step 135), then outputting the predication result of the first hierarchical level (step 136), wherein these steps in figure 10 are in a loop thereby generating predication output of different levels i.e., a second volume forecast at a second hierarchical level based on a second component attributes].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to a hierarchical model structure as taught in Motohashi, because the references are analogous and compatible since they are both directed to estimating and forecasting models. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized.
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the result output is done for a particular hierarchical level, however, Meric teaches:
particular hierarchical level [0032 describes receives physical hierarchical data 52 and attribute data 54. The attribute-based hierarchy processing system 56 may then implement one or more of the following: including building an attribute-based hierarchy 62, processing missing attribute data 65, performing level reconciliation processing 68, processing varying hierarchies within model groups 72, and synchronizing changes to the operational hierarchy 74];
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to a hierarchical model structure as taught in Meric, because the references are analogous and compatible since they are both directed to estimating and forecasting models. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized [Meric paras. 0028]. 
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results using package information as described above, it does not explicitly teach the following, however, Hunt teaches:
change, by the one or more processors executing a training engine, values in a data set to a common scale while maintaining a general distribution of the data set[[00437] describes analytic server  may receive data, data shapes, data models, data cubes, virtual data cubes, links to data sources, and so on (in the context of the analytic server 134, collectively referred to as "data"). The analytic server 134 may receive, processes, and/or produce data in accordance with a program that is expressed functionally, a program that is expressed a machine-learning algorithm. [0496] describes shipment data integration may involve data transforms and mapping. For example and without limitation, manufacturers may be required to provide a Universal Product Code ("UPC") for each item. Mapping may comprise association of the UPC with an item. A common code for each store or distribution center may be used. Manufacturers may submit data in a standard data format that may be transformed by the analytic platform 100-week keys as part of the analytic platform 100 data load process (change value in a data based on common scale while maintain the general distribution of data set). The analytic platform 100 may maintain mapping of master data keys from each manufacturer versus the standard analytic platform 100 dictionary keys. [1802] describes a processor to perform functions].
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to prepare data by transforming inputted/gathered data into a standard and unified format as taught in Hunt. Doing so will help enables more efficient, accurate, and diverse calculation of these certain desired, complex forecasting or estimation models.

Claim 15:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, Anderson does not explicitly teach the following, however Kodeger teaches:
The method of claim 14, first hierarchical level and the second hierarchical level include one of: a shipper account type, a building type, a service type, a sort type, a package weight category, a package dimension category, a package type, or a shipper type [fig. 4b illustrates multiple hierarchical levels including a first and a second level related to shipment information, wherein ]  Origin manifest information may include shipper's name and address, recipient's name and address, class of service, size and weight of the package, shipping cost, etc. as described in [0007]] .
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to include first hierarchical level and the second hierarchical level include one of: a shipper account type, a building type, a service type, a sort type, a package weight category, a package dimension category, a package type, or a shipper type as taught in Kodger. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized in organized manner.

Claim 16:
Anderson further teaches the following:
The method of claim 14, wherein the first output further comprises an indication of one or more statistical errors associated with the volume forecast [pg. 13 lines (lines 27-29) describes that the machine learning forecasting model uses machine learning and statistical algorithms simultaneously such as Mean Average Percentage Error (MAPE) and Mean Squared Error (MSE), while pg. 20 (lines 19-31) describes forecast model for volume forecast].  

Claim 17:
Anderson further teaches the following:
The apparatus of claim 3, wherein the volume forecasting engine is further configured to: generate, using the volume forecast learning model and the first one or more features, one or more additional outputs comprising … volume forecasts for one or more corresponding additional […][pg. 13 lines (lines 27-29) describes that the machine learning forecasting model uses machine learning and statistical algorithms simultaneously while fig. 3 and pg. 13(lines 5-6) describes outputting results of the prediction including statistical errors], wherein each of the one or more statistical errors comprises a statistical error for a corresponding one of the generated volume forecasts[pg. 13 lines (lines 27-29) describes that the machine learning forecasting model uses machine learning and statistical algorithms simultaneously such as Mean Average Percentage Error (MAPE) and Mean Squared Error (MSE), while pg. 20 (lines 19-31) describes forecast model for volume forecast].  
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the result output is done for a particular hierarchical level, however, Motohashi teaches:
generating, using a volume forecast learning model and the first one or more features, a first output comprising a first volume forecast for a first hierarchical level, the first hierarchical level corresponds to a first attribute for which a predicted quantity of parcels associated with the first volume forecast will be received[Fig. 1 illustrates a shipment -volume prediction system 10 includes an estimation device 100 of a hierarchical latent variable model (a hierarchical latent variable model estimation device 100), a learning database 300, a model database 500, and a shipment -volume prediction device 700. Fig. 10 illustrates the steps of receiving prediction information [para. 0173], selecting volume forecast model based on data received [para. 0173], selecting a component (i.e., a first hierarchical level) corresponds to a first attribute(i.e.,  prediction information)(step 134), using hierarchical level data to predict shipment volume (step 135), then outputting the predication result of the hierarchical levels (step 136), wherein these steps in figure 10 are in a loop thereby generating predication output of different levels i.e., third]; 
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above, it does not explicitly teach the result output is done for a particular hierarchical level, however, Meric teaches:
the output further comprises hierarchical level information [para. 0033 outputting results in hierarchical level information].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the structure of the forecast/predictive model taught in Anderson to output results in hierarchical level as taught in Meric. Doing so will help enables more efficient and diverse calculation of these certain desired, complex forecasting or estimation models by inserting levels (e.g., components) enable simplified calculations based on data that is further categorized, and outputting information in organized manner [Meric paras. 0028].

Claim 19:
Anderson further teaches the following:
The method of claim 14, wherein the volume forecast learning model comprises a time-series learning model [pg. 17 lines 4-5 describes time series data are used in the data training process and then later used to build the prediction model (lines 15-16), while claim 10 of Anderson recites wherein the one or more forecasting models include one or more of Support Vector Machine Regression, neural networks and Bayesian additive regression trees, Artificial Neural Networks, time series models].  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kodger in view of Motohashi in view of Meric in view of Hunt, as applied in claim 14, and further in view of  Christopher Bielefeld (US 2007/0016538 A1, hereinafter “Bielefeld”).
Claim 20:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and outputting results as described above and Meric teaches the attribute-based hierarchy processing system 56 outputs an attribute-based hierarchy 57 and mapping table (not shown) that are utilized in performing estimation or forecasting 58 to generate forecasting/estimation results 60 associated with a particular i.e., product type level, SKU level, etc…, neither teach the following, however Bielefeld teaches:
The method of claim 14, wherein the first one or more features extracted from the one or more volume information units comprise one or more of a residential indicator, a hazardous material indicator, an oversize indicator, a document indicator, a Saturday delivery indicator, a return service indicator, an origin location codes, a set of destination location codes, a package activity time stamp, a set of scanned package dimensions, or a set of manifest package dimensions [para. [0039] Package-level detail data 20 may also be compiled and may include a variety of data about a parcel such as a manifest provided by the shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, and additional fields for purposes related to the handling and/or shipment of a parcel in transit. The package-level detail data 20 may also include data for use in tracking the movement of a parcel in transit, such as an origin scan indicating collection of the parcel, intermediate scans at various waypoints and/or sorting locations, and a destination scan indicating final delivery of the parcel].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Bielefeld with Andersen, Kodger, Motohashi, Meric, and Hunt, to include package level detail data such as shipper, shipper identifiers, the delivery or consignee address, other consignee identifiers, a parcel tracking number, a service level, a weight, a size, payment information, various fields for reference information, an origin scan indicating collection of the parcel, intermediate scans at various waypoints and/or sorting locations, and a destination scan indicating final delivery of the parcel etc… as part of the feature used to generate the model. Doing so will help to produce more accurate forecasts [Bielefeld paras. 0072].

Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kodger in view of Motohashi in view of Meric in view of Hunt, as applied in claim 14, and further in view of Sawyer Bateman (US 2017/0154347 A1, hereinafter “Bateman”).
Claim 21:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and that the updated data is provided to the database, wherein the updated data includes one or more of building resources data. The generating optimized learning model parameters can include using machine learning and optimization techniques to generate the one or more optimized learning model parameters, it does not explicitly teach the following, however Bateman further teaches the following:
The method of claim 14, further comprising: receiving, additional volume forecast data after a particular time period [para. 0027 Block S110 can be performed at predetermined time intervals (e.g., updating the delivery data on a weekly basis based on sending new queries to the shipping carriers every week, etc.), in response to and/or concurrently with a trigger event]; extracting one or more features from the additional volume forecast data [[0028] Block S110 can include retrieving current delivery data to be used in generating delivery features to be used as inputs into an already-generated prediction model (e.g., along with parcel features, etc..)]; and updating the volume forecasting engine based on the features extracted from the additional volume forecast data[0027 describes generation and/or updating of a prediction model].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Bateman with Andersen, Kodger, Motohashi, Meric, and Hunt, because the references are analogous and compatible since they are both directed to estimating and forecasting models, to update the volume forecasting engine based on the features extracted from the additional volume forecast data. Doing so will help to produce more accurate forecasts.

Claim 22:
While Anderson describes generating a forecast for a resource such as forecasting package volume for businesses and that the updated data is provided to the database, wherein the updated data includes one or more of building resources data. The generating optimized learning model parameters can include using machine learning and optimization techniques to generate the one or more optimized learning model parameters, it does not explicitly teach the following, however Bateman further teaches the following
The method of claim 14, further comprising: receive additional volume forecast data after a particular time period [para. 0027 Block S110 can be performed at predetermined time intervals (e.g., updating the delivery data on a weekly basis based on sending new queries to the shipping carriers every week, etc.), in response to and/or concurrently with a trigger event]; extract one or more features from the additional volume forecast data[[0028] Block S110 can include retrieving current delivery data to be used in generating delivery features to be used as inputs into an already-generated prediction model (e.g., along with parcel features, etc.)]; access historical data to generate a historical data set for one or more historical volume forecasts [para. 0029 describes accessing historical data to generate a prediction model]; extract one or more features from the historical data set [para. 0029 describes extracting features from the historical data set to be used in the prediction model];  56compare the one or more features extracted from the additional volume forecast data with the one or more features extracted from the historical data set[fig. 3 and para. 0039 describe #120 and #140 describe features extracted from additional forecast data and historical data, which are used to determine and generate the forecast model/prediction model]; and modify the volume forecast learning model stored in the volume forecasting engine based on the comparison of the one or more features extracted from the additional volume forecast data with the one or more features extracted from the historical data set[fig. 3, 0027, and 0043 describe generation and/or updating of a prediction model based on additional features].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine Bateman with Andersen, Kodger, Motohashi, Meric, and Hunt, because the references are analogous and compatible since they are both directed to estimating and forecasting models, to update the volume forecasting engine based on the features extracted from the additional volume forecast data. Doing so will help to produce more accurate forecasts.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150363843 A1
DYNAMIC PROVISIONING OF PICK-UP, DELIVERY, TRANSPORTATION, AND/OR SORTATION OPTIONS
LOPPATTO; GREG et al.
US 20050218222 A1
Universal identifier systems in supply chain logistics
Nark, David N. et al.
US 20130103607 A1
Determination of Projected Carrier Assignment
Knipfer; Ivory W. et al.
US 20140374478 A1
SYSTEM AND METHOD FOR PROVIDING REAL-TIME TRACKING OF ITEMS IN A DISTRIBUTION NETWORK
Dearing; Stephen M. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683             
                                                                                                                                                                                           
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683